Citation Nr: 0519974	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-37 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for hypertensive renal 
disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 
INTRODUCTION

The veteran served on active duty from April 1972 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from May and June 2002 rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
hypertensive renal disease.  Appeal to the Board was 
perfected.

In December 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board (sitting in Washington, D.C.), consistent with the 
veteran's request to be heard by videoconference.  The 
hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim of entitlement to 
service connection for hypertensive renal disease.  Further 
development would ensure that the veteran's due process 
rights, including those associated with VCAA, as amended, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and VA 
regulations implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004), are met.  The specific bases for 
remand are set forth below.

Essentially, the veteran's contention here is that he was 
treated in or around November 1973 for kidney/back pain in 
service.  See Board hearing transcript; September 2001 
written statement.  Presumably, then, he believes service 
connection is warranted for hypertensive renal disease as 
kidney/back pain purportedly reported during service was 
either a symptom or manifestation of a kidney disease not 
diagnosed during service.    

Post-service medical evidence pertinent to the issue on 
appeal includes VA medical records dated within the last five 
to six years, and they indicate, among other things, a 
diagnosis of renal disease, described at various times as 
chronic renal insufficiency, end-stage renal disease, renal 
parenchymal disease, hypertensive renal disease, and renal 
failure.  They also indicate that the veteran has been, and 
still is, being treated for the disease with dialysis 
procedures.  Thus, it is evident that the veteran has a 
current renal disease.  The existence of a current disorder 
or disease for which service connection is being sought is a 
basic legal criterion.  38 C.F.R. § 3.303 (2004).

Given the veteran's position with respect to treatment in 
1973 for renal problems, a thorough review of the veteran's 
service medical records in their entirety is key to this 
claim.  The record indicates that the RO had contacted the 
National Personnel Records Center (NPRC), but apparently was 
unable to obtain them.  See May 2002 rating decision, which 
indicates that the original service medical records might 
have been destroyed in a fire in 1973; however, it is noted 
that the veteran served on active duty until May 1974; as 
such, not all of the records would have been lost to fire, 
assuming that the veteran was treated during service after 
the date of the fire.

Copies of service medical records apparently became 
associated with the claims folder recently, after the 
conclusion of the Board videoconference hearing in December 
2004.  The Board has no way of conclusively determining, at 
this time, whether these records constitute complete copies 
of all existing service medical records associated with the 
veteran's active duty, although it is noted that, these 
copies do include medical records dated before 1973, 
suggesting that original records might not have been lost in 
a fire.    

What the copies of service medical records currently in the 
file do seem to reflect, is performance of urinalysis studies 
in late 1972 (noting negative findings for albumin and sugar) 
and early 1974 (does not document what the results were).  
They also document treatment for lumbosacral strain.  This 
evidence does not conclusively show, at least at this 
juncture, whether a kidney condition had become manifested in 
service, whether or not diagnosed in service, nor is it even 
clear based upon these records what the purpose or 
significance of the urinalysis tests was.  However, at this 
juncture, this evidence tends to support the veteran's 
argument that he had reported problems about his kidneys/back 
pain during service.  Given the importance of considering as 
complete a record as is reasonably possible in terms of in-
service treatment or testing for kidney problems, the Board 
finds that further records search is in order to enable such 
consideration.

Second, the veteran indicated that he was treated a few times 
at a VA medical facility in Miami, Florida, for kidney 
problems beginning within a year after discharge from 
service, and then again, in or around 1987.  See, e.g., pp. 
13, 14, Board hearing transcript.  These records should be 
obtained; the current claims folder does not document VA 
treatment records dated before the late 1990s.  These records 
are important to this case as the veteran, who served during 
the Vietnam Era and is a veteran with wartime service, may 
qualify for consideration based upon presumptive service 
connection criteria.  It is recognized that cardiovascular-
renal disease is encompassed within these criteria (assuming 
that what the veteran now has is within such category of such 
diseases - the Board is not qualified to make this 
determination, but it is noted that one of the diagnoses of 
record is specified as "hypertensive renal failure").  See 
38 C.F.R. §§ 3.307, 3.309 (2004).  Moreover, these records 
could help address the issue of continuity of pertinent 
symptomatology, even if these records, assuming they exist, 
do not document a specific diagnosis during the presumptive 
period.

Also, the veteran indicated at the Board hearing that there 
are civilian employment medical records that are pertinent to 
this claim.  See hearing transcript, pp. 9, 15.  These, too, 
should be obtained on remand.

Finally, the veteran reported that he is receiving Social 
Security Administration (SSA) disability compensation 
benefits based upon his kidney disease.  See pp. 
15-16, hearing transcript.  These should be obtained also.  
VA's duty to assist the veteran includes an obligation to 
obtain SSA records.  See, e.g., Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).      
Based upon the foregoing, the Board finds that deferment of a 
decision on the merits of the claim is in order pending 
further evidentiary development consistent with the 
discussion above, as well as other appropriate development 
deemed to be warranted after as many of the missing records 
are obtained and associated with the claims folder.   

This matter is REMANDED for the following actions, after 
which the RO should undertake de novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim of 
entitlement to service connection for 
kidney disease that he has in his 
possession.  Provide the veteran claim 
development assistance as warranted 
consistent with VCAA if the veteran asks 
for help in obtaining additional records 
from pertinent sources of such records, 
rather than providing the records 
himself.     

2.  Service Medical Records.  Make 
another effort to ensure that the record 
reflects as complete a package of the 
veteran's original service medical 
records as possible.  Contact the 
National Personnel Records Center (NPRC) 
using the veteran's active service data 
found in the DD 214, which is of record.  
Obtain any original service medical 
records in existence and associate them 
with the claims folder.  Again, it is 
noted that copies of service medical 
records recently became associated with 
the record; however, obtaining original 
records from official source(s) would 
help ensure that VA has before it as 
complete a record as possible.     

3.  VA Medical Records.  Obtain any 
additional VA medical treatment records 
that are not currently in the claims 
folder, particularly the records from the 
Miami, Florida, medical facility.  Note, 
in particular, that the veteran reported 
having had treatment shortly after 
service, and again, in the late 1980s.  
Thus, at an absolute minimum, an effort 
should be made to obtain the Miami VA 
medical records from mid-1974, after 
discharge, through the late 1970s, as 
well as the late 1980s.  Also obtain any 
missing VA medical records for more 
recent treatment of kidney problems not 
currently of record (the current records 
document treatment as of mid-2002).  
Associate these records with the claims 
folder.  

4.  Employment Medical Records.  Ask the 
veteran to identify his employer(s), 
former or current, for which he had 
submitted himself to medical examination 
for kidney problems, and approximate 
dates of employment, to the extent he is 
able.  Ask the veteran to submit these 
records himself, or execute appropriate 
records-release forms to enable VA to 
obtain them directly.  Associate them 
with the claims folder.      

5.  SSA Records.  Obtain the veteran's 
Social Security Administration disability 
compensation benefits application, 
supporting exhibits/evidence, and 
administrative law judge decision 
thereon.  Ask the veteran to provide 
pertinent information, such as the 
approximate date of the application and 
decision, if needed to facilitate this 
effort.     

6.  After completing all of the above, 
and obtaining as many pertinent missing 
records as possible consistent with the 
above directives, determine whether any 
further evidentiary development (such as 
provision of a compensation and pension 
medical examination on the issue of 
cause-effect nexus) is warranted in light 
of newly obtained evidence.  Conduct any 
such development.    

7.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
veteran, then issue a Supplemental 
Statement of the Case, and give the 
veteran and his accredited representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

This remand is intended for due process compliance and for 
further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.  The veteran is not required to respond until he 
receives further notice, but has the right to submit 
additional evidence and argument on the matter(s) remanded.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  
	
                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


